Citation Nr: 9903646	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-07 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

Initially, the issues on appeal in this claim included that 
listed on the first page of this decision as well as 
entitlement to secondary service connection for a right 
shoulder disability.  In March 1996, the Board remanded the 
veteran's appeal to the RO for additional development.  In 
January 1998, the Board denied the secondary service 
connection claim and remanded the veteran's increased rating 
claim to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's right knee disability is manifested by 
complaints of pain and instability, and is currently 
productive of no more than moderate impairment.  There is no 
instability.  He experiences pain, crepitus, and motion 
limited to 120 degrees of flexion.  There is no evidence of 
deformity, swelling, or laxity of the ligaments of the right 
knee.  He has arthritic changes.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
right knee disability have not been met. 38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Codes 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection is currently in effect for a right knee 
disability, and a 20 percent rating has been assigned.  
Service connection was originally granted in December 1968 
for osteochondritis dissecans of the right knee, and a 10 
percent rating was assigned.  The veteran underwent an 
arthrotomy of the right knee in March 1969.  The veteran's 10 
percent rating remained in effect and in March 1992, he 
initiated a claim for an increased evaluation.  

In a March 1992 letter to the veteran from a private 
physician, it was noted that the veteran had full range of 
motion; his ligamentous stability was good; there was a 
slight varus of the knee; and well healed incisions on the 
medial aspect of the knee.   

On VA examination in June 1992, it was noted that the veteran 
wore a knee support and complained of difficulty walking on 
inclines, going up and down steps, and climbing ladders.  
Examination showed no tenderness, no swelling and no lateral 
instability.  Atrophy of the medial quadriceps muscle was 
noted and flexion was noted to be from 0 to 105 degrees.  On 
VA examination in January 1993, he had a normal gait, the 
knees were noted to not be swollen, his scars were described 
as well healed and asymptomatic, atrophy of the quadriceps 
muscle was noted, lateral laxity was noted, and flexion was 
to 120 degrees.  The diagnosis was, residual status post 
meniscectomy of both knees with quadriceps muscle loss, 
bilaterally, with more lateral laxity on the right and 
decreased flexion.  

The veteran testified at a personal hearing at the RO in 
August 1993.  He stated that his knee gave out 2 to 3 times a 
month and that he loses his balance on uneven surfaces and 
going up and down steps.  He testified that his right knee 
locked, had decreased motion, and daily swelling.  He 
reported that he took medication and cortisone shots for 
relief.  A complete transcript is of record.  

In an October 1993 letter, Dr. Keohane reported that the 
veteran had been followed in his office for a long period of 
time, that he had undergone knee surgeries, and has some 
functional impairment.  He stated that the veteran used 
principally over the counter medication and also had steroid 
injections.  

In July 1994, the veteran again testified before the hearing 
officer at the RO.  This hearing involved another issue; 
however testimony included statements that the veteran's 
right knee was not stable and caused him to fall.  

Private medical records show that in September 1994, the 
veteran underwent right knee arthroscopy.  He was examined by 
VA in December 1994, and he reported taking Naprosyn which 
was relieving his pain.  The veteran stated that his job 
required some climbing of stairs which was his most painful 
activity.  Examination showed that ambulation was good, and 
that there were no complaints of pain in the right knee.  The 
McMurray's produced pain.  Flexion was to 100 degrees, and X-
rays were negative for bone or joint pathology.  The 
impression was, status post-bilateral meniscectomy.  

In January 1995, the RO increased the veteran's rating for 
his right knee disability to 20 percent disabling.  In 
February 1996, the veteran underwent arthroscopy of the right 
knee at a private facility.  

The veteran was examined by VA in November 1996.  The veteran 
complained of increasing episodes of instability.  The 
examiner noted that the veteran did not have significant 
atrophy.  Marked crepitus with flexion and extension was 
reported.  There was no swelling or deformity as well as no 
lateral instability or subluxation.  Flexion was to 120 
degrees and extension was to 0 degrees.  X-rays showed 
minimal sclerotic changes in the medial aspect of the right 
knee.  The diagnosis was, status post multiple knee surgeries 
with chronic worsening right knee pain and instability.  It 
was noted that it was entirely possible that the veteran's 
pain could and did limit his functional ability.  In a March 
1997, a VA examiner reviewed the veteran's claims file and 
concluded that the veteran had pain in both knees and related 
leg muscle weakness.  It was noted that there was 
insufficient objective evidence of instability or significant 
constant pain to significantly limit his documented 
functional abilities over that of previous examinations.  

The veteran was examined by VA in April 1998.  It was noted 
that the veteran worked as a maintenance superintendent and 
that he had changed employers in the last two years to 
decrease the frequency of using stairs.  It was reported that 
since changing jobs his symptoms of the right knee had 
improved to a slight degree.  The veteran complained of 
swelling in the right knee one to two times a month.  He 
stated that he used no medication, but elevated his leg and 
used ice packs.  He complained of the right knee giving way 
and buckling three to four times a month, usually related to 
stairs.  He stated that he had some stiffness and grinding of 
the right knee.  The veteran reported that he used a cane 
three or four times a year for a few hours in relation to 
flare-ups of knee pain and that he missed days from work four 
to five times a year due to his right knee.  A slight stiff-
legged gait was noted when walking, and crepitus was noted 
when squatting.  Range of motion of the right knee was from 0 
to 120 degrees, with pain at 120 degrees of flexion.  
Examination of right knee ligaments showed normal stability 
with no rotary instability.  Strength testing of the right 
quadriceps was fair against resistance and strength of the 
hamstrings against resistance was fair.  The finding was, 
osteochondritis desiccans, right knee.  It was opined that 
pain, when it occurred, did significantly limit the 
functional mobility of the veteran during flare-ups.  It was 
noted that there was weakness of the right quadriceps and 
hamstrings, and no instability or recurrent subluxation.  It 
was also stated that no measurable atrophy of the right thigh 
or calf was found.  

The RO has rated the veteran's right knee condition under 38 
C.F.R. § 4.71a, DC 5257, pursuant to which "other" knee 
impairments are evaluated, including those demonstrating 
recurrent subluxation or lateral instability.  Under DC 5257, 
a 20 percent rating is appropriate for moderate impairment, 
while assignment of a 30 percent rating requires severe knee 
impairment.  38 C.F.R. Part 4, Diagnostic Code 5257 (1998).  
In the veteran's case, medical examination shows decreased 
motion of the right leg with flexion to 120 (full flexion is 
to 140 degrees, per 38 C.F.R § 4.71a Plate II), with 
crepitance and no ligamentous laxity. Subjectively, the 
veteran has reported that he has pain with some activity and 
giving way of the knee.    

After carefully reviewing the above evidence, the Board 
concludes that the totality of the veteran's symptoms 
describe an impairment of the knee which is not more than 
moderate.  It was noted that there is no ligamentous laxity 
and no subluxation with only slight to moderate crepitance.  
Accordingly, an increased schedular evaluation is not 
warranted under DC 5257, and any functional loss which might 
be due to pain is not for consideration under this code.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, are inapplicable to ratings 
under DC 5257 because DC 5257 is not predicated on loss of 
range of motion.)

The Board notes that the veteran's disability may also be 
evaluated on the basis of limitation of motion.  See 
generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Limitation of flexion of the leg is evaluated pursuant to 38 
C.F.R. § 4.71a, DC 5260, which provides ratings of 0 percent 
where flexion is limited to 60 degrees or more, 10 percent 
with flexion limited to 45 degrees; 20 percent with flexion 
limited to 30 degrees, and 30 percent where flexion of the 
leg is limited to 15 degrees.  Limitation of extension of the 
leg is rated under 38 C.F.R. § 4.71a, DC 5261, which provides 
for ratings of 0 percent where extension is limited to 5 
degrees, 10 percent where extension is limited to 10 degrees, 
and thereafter proceeds incrementally to a maximum rating of 
50 percent where extension is limited to 45 degrees.

The veteran's right knee clearly does not exhibit limitation 
of flexion of the leg to a compensable degree under 
Diagnostic Code 5260, since flexion was documented as to 120 
degrees.  In addition his right knee disability does not 
exhibit limitation of extension to a compensable degree under 
Diagnostic Code 5261 since extension has been documented to 0 
degrees.  Thus an increased rating cannot be assigned under 
these Codes.  

In July 1997, VA's General Counsel issued a precedential 
opinion (VAOPGCPREC 23-97) holding that a claimant who has 
both arthritis and instability of the knee may be rated 
separately under diagnostic codes 5003 (or 5010) and 5257, 
while cautioning that any such rating must be based on 
additional disabling symptomatology. Cf. 38 U.S.C.A. § 4.14 
(rating of same disability under different diagnostic codes 
constitutes "pyramiding," and is to be avoided); Esteban v. 
Brown, 
6 Vet. App. 259, 261-62 (1994) (facial scars entitled to 
separate ratings for both pain and disfigurement).  In this 
case, the veteran's limitation of range of motion is not 
applicable in rating arthritis since motion is not limited to 
a compensable degree, and since instability has not been 
objectively documented.  The Board is persuaded that the 
evidence does not support a finding that a separate 10 
percent rating for traumatic arthritis is appropriate.  

The Board has also considered Diagnostic Codes 5256, 5258, 
5262, and 5263, but these are not applicable because the 
record does not show that the veteran has ankylosis, 
dislocated semi-lunar cartilage, malunion or nonunion of the 
tibia or fibula, or genu recurvatum.  38 C.F.R. Part 4 
Diagnostic Codes 5256, 5258, 5262, 5263 (1998).  In addition, 
the record does not show that the veteran's surgical scars of 
the right knee are tender, painful, ulcerated, or cause any 
functional impairment.  38 C.F.R. Part 4, Diagnostic Codes 
7803, 7804, 7805 (1998).  Further, it was noted that there 
was no measurable atrophy of the right thigh or calf which 
could merit consideration in an increased evaluation.  

The Board recognizes that the most recent VA examination 
report includes an opinion that pain does significantly limit 
the veteran's functional mobility during flare-ups.  However, 
the Board finds that any functional impairment caused by the 
veteran's right knee disability due to complaints of 
instability, such as difficulty climbing stairs or walking on 
uneven surfaces, is contemplated in the 20 percent rating 
assigned.  This is supported by the fact that there is no 
showing of instability whatsoever, no objective finding of 
subluxation, and only slight limitation of flexion, with 
crepitance.  Since there is no showing of severe impairment, 
a rating beyond 20 percent for the veteran's right knee 
disability is not warranted.   



ORDER

An increased evaluation for a right knee disability is 
denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

